      5:18-cv-00387-MGL        Date Filed 01/28/21      Entry Number 36       Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              ORANGEBURG DIVISION

LAKENISHA DOWLING,                              §
          Plaintiff,                            §
                                                §
vs.                                             §
                                                §     Civil Action No. 5:18-00387-MGL
                                                §
ANDREW M. SAUL, Commissioner of the             §
Social Security Administration,                 §
               Defendant.                       §
                                                §

      ORDER REMANDING TO DEFENDANT FOR FURTHER PROCEEDINGS

       In light of the decision of the United States Court of Appeals for the Fourth Circuit in

Lakenisha Dowling v. Comm’r of Soc. Sec. Admin., No. 19-2141, 2021 WL 203371 (4th Cir. Jan.

21, 2021), this Court’s order and judgment dated August 15, 2019, are vacated; and this action is

hereby remanded to the Commissioner for further proceedings consistent with the Fourth Circuit’s

opinion.

       IT IS SO ORDERED.

       Signed this 28th day of January 2021, in Columbia, South Carolina.

                                                    s/ Mary Geiger Lewis
                                                    MARY GEIGER LEWIS
                                                    UNITED STATES DISTRICT JUDGE
